Citation Nr: 0519037	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  02-20 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for chronic residual 
disability due to a fracture of the right heel.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to May 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for chronic residual disability due to a fracture 
of the right heel.  This case was previously before the Board 
in February 2004, at which time it was remanded for 
additional development of the record.  As the requested 
development has been accomplished, the case is again before 
the Board for appellate consideration.

Since additional issues addressed by the Board in February 
2004 were resolved, this decision is limited to the issue set 
forth on the preceding page.

In April 2004, following a request for in from the Department 
of Veterans Affairs (VA), the Postmaster, Oklahoma City, 
Oklahoma, indicated that the veteran had moved and left no 
forwarding address.


FINDINGS OF FACT

1.  The veteran sustained a fracture of the right heel in 
service, and this resolved without any chronic residual 
disability.

2.  There is no etiological relationship between any current 
right heel or right foot problems and the in-service stress 
fracture.


CONCLUSION OF LAW

Chronic residual disability due to a right heel fracture was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303(b) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that VA letters issued in March 2001, May 
2002, October 2003 and March 2004 apprised the veteran of the 
information and evidence necessary to substantiate his claim, 
which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also requested to 
provide any evidence in his possession that pertains to the 
claim.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the appellant as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 38 C.F.R. 
§ 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  Since VCAA notice was provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records and post service private 
and VA medical records, to include the report of a VA 
examination.  The appellant has been afforded the opportunity 
for a personal hearing on appeal.  The Board has carefully 
reviewed the appellant's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to the 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

The service medical records disclose that the veteran was 
seen in January 1976 for complaints of right heel pain.  An 
X-ray study of the right heel revealed a stress fracture.  
The impression was healing stress fracture.  He was treated 
with a gel-cast.  The lower extremities were evaluated as 
normal on the separation examination in April 1976.  

The veteran submitted a claim for service connection for an 
injury to the right foot and right heel in February 2001.

VA outpatient treatment records show that the veteran was 
seen in February 2002.  A history of a fracture of the right 
heel after the veteran jumped out of a vehicle was reported.  
The pertinent diagnosis was right foot pain.  

The veteran was afforded a VA examination in March 2004.  The 
examiner noted that she reviewed the claims folder.  She 
related that the veteran had complained of right heel pain in 
service and that he had a healing calcaneal stress fracture 
of the right foot.  The veteran asserted that following 
service, he continued to have problems with the right foot, 
but that he did not receive any medical attention for it 
because he was in prison on and off.  He claimed that he had 
complained of right foot pain at the VA clinic where he had 
been treated over the previous three to four years.  
Following an examination, the examiner commented that given 
the veteran's bilateral problems and the fact that he had 
decreased sensation, she was of the impression that his 
problems were mostly related to neuropathy secondary to his 
alcohol abuse.  She added that it could also be secondary to 
the veteran's hepatitis C, but she thought most of his 
problems were secondary to alcohol abuse.  She concluded that 
based on the veteran's history and the examination that it 
was not likely that any current foot disability was a 
residual of the right heel fracture sustained in service.  
After an X-ray study was obtained, the examiner further 
opined that there was no connection between the veteran's 
"service-connected" right heel and the current neuropathy 
of the feet.

Analysis 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The Board acknowledges that the service medical records 
confirm that a stress fracture of the right heel was 
documented when the veteran was seen in January 1976.  This 
apparently resolved without any chronic residual disability 
as when the veteran was examined in April 1976, prior to his 
discharge from service, the lower extremities were evaluated 
as normal.  In addition, the Board observes that there is no 
indication of any treatment for the right heel or right foot 
for many years following service.  The veteran attempts to 
explain this by the fact that he was incarcerated for some of 
the time between service and the VA treatment for the right 
heel/right foot.  It is significant to point out that 
following a March 2004 VA examination, the examiner concluded 
that the veteran's current right foot disability was not 
related to the heel fracture in service.  

The only evidence supporting the veteran's claim consists of 
his statements regarding the etiology of his right foot and 
right heel disability.  Since the veteran is not a medical 
expert, he is not competent to express an authoritative 
opinion regarding either his medical condition or any 
questions regarding medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In contrast, there is a 
medical opinion of record refuting the veteran's allegations.  
That opinion was predicated on a review of the record.  It 
must, accordingly, be given greater weight than the veteran's 
unsubstantiated opinion.  The Board finds, therefore, that 
the preponderance of the evidence is against the claim for 
service connection for chronic residual disability due to a 
right heel fracture.


ORDER

Service connection for chronic residual disability due to a 
right heel fracture is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


